DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2011/0133155) hereinafter “Yoon” in view of Hiroshi et al. (JP 2017-045787A) (Previously identified and supplied with IDS dated 03/13/2020) hereinafter “Hiroshi”, Kim et al. (US 2015/0060762) hereinafter “Kim”, Dong et al. (US 2016/0118540) hereinafter “Dong” and Park et al. (US 2018/0261724) hereinafter “Park”.
Regarding claim 1, Fig. 6 of Yoon teaches a nitride semiconductor light-emitting element, comprising: an n-type cladding layer (Item 105) comprising n-type (Paragraph 0037) AlGaN (Paragraph 0036); and a multiple quantum well layer (Item 107; Paragraph 0040) 
Yoon does not teach where the nitride semiconductor light-emitting element further comprises a trigger layer that is located between the n-type cladding layer and the barrier layer and comprises Si, wherein a plurality of V-pits ending in the multiple quantum well are formed in the multiple quantum well layer, wherein the trigger layer directly contacts the multiple quantum well layer.
Fig. 1 of Hiroshi teaches a nitride semiconductor light emitting element, comprising: an n-type cladding layer (Item 8) comprising n-type AlxGayInzN (0≤x≤1, 0≤y≤1, 0≤z≤1, x+y+z≠0) (Paragraph 0041); and a multiple quantum well layer (Item 14) comprising a barrier layer (Paragraph 0054-0055) that comprises AlxGayInzN (0≤x≤1, 0≤y≤1, 0≤z≤1, x+y+z≠0) (Paragraph 0056); where the nitride semiconductor light-emitting element further comprises a trigger layer (Item 10; Paragraph 0046) that is located between the n-type cladding layer (Item 8) and the barrier layer (Paragraph 0054-0055) and comprises Si (Paragraph 0046 where the layer is n-type doped and Paragraph 0042 where Si is the dopant applied to the n-type doped layers throughout the structure); wherein a plurality of v-pits (Paragraph 0050) starting from dislocations (Paragraph 0050 where the dislocations are threading dislocations) in the trigger layer (Item 10) and ending in the multiple quantum well layer (Item 14) are formed in the multiple quantum well layer (Item 14). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further include a trigger layer that is located between the n-type cladding layer and the barrier layer of Yoon and comprises Si, wherein a plurality of V-pits ending in the multiple quantum well are formed in the multiple quantum well layer wherein the trigger layer directly contacts (See Examiner’s note below) the multiple quantum well layer because the trigger layer is known to start the generation of v-pits (Hiroshi Paragraph 0050) and generated v-pits are known to relieve stress at the active layer thereby reducing and/or suppressing reverse leakage current (Kim Paragraph 0054).  
Yoon does not explicitly teach where the barrier layer comprises AlGaN.
	However, Hiroshi further teaches where the amount of Al and In in the barrier layer is a result effective variable (Paragraph 0056 where the band gap energy is increased or decreased based on the amount of In and/or Al). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the concentration of Al and In in the barrier layer of Hiroshi such that the barrier layer comprises AlGaN and a desired band gap energy for the barrier layer is yielded because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
The combination of Yoon and Hiroshi does not explicitly teach where the plurality of V-pits start from dislocations in the n-type cladding layer nor formed in the n-type cladding layer nor where the trigger layer directly contacts the multiple quantum well layer and the n-type cladding layer.
Fig. 1 of Kim teaches, a nitride semiconductor light emitting element comprising an n-type cladding layer (Item 13), a v-pit trigger layer (Item 14) and a multiple quantum well layer (Item 15); where v-pits start from dislocations in an n-type cladding layer (Item 13) and are formed in the n-type cladding layer (Item 13), and where the trigger layer (Item 14) directly contacts the multiple quantum well layer (Item 15) and the n-type cladding layer (Item 13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the trigger layer directly contact the multiple quantum well layer and the n-type cladding layer, where the v-pits start from dislocations in the n-type cladding layer and are formed in the n-type cladding layer because the dislocation may be started in an underlayer below the n-type cladding layer and extend into the cladding layer due to the lattice mismatch between the underlayer and the layer on which the underlayer is grown (Kim Paragraph 0052) and the dislocation converts to the pit as the trigger layer grows (Kim Paragraph 0055). 
Yoon does not teach where the plurality of V-pits each have a thickness of 10 nm to 20 nm.
Dong teaches where the thickness of a v-pit in a nitride semiconductor light emitting element active layer is about 10-1000 nm (Paragraph 0023).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of v-pits each have a thickness of 10 nm to 20 nm because it improves the light emitting efficiency of the LED and “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” (MPEP 2144.05; See also In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
Further, the thickness of the v-pits is a result effective variable (Park Paragraph 0029 where the size of the v-pits may be controlled through the control of growth conditions for the second n-type semiconductor layer and the size of the v-pits may be proportional to the thickness of the second n-type semiconductor layer). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05).
Therefore, it would have been obvious to optimize the thickness of the v-pits such that the plurality of v-pits each have a thickness of 10 nm to 30 nm because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Examiner’s Note: The Examiner notes that while Hiroshi teaches an intervening multiple layer structure between the multiple quantum well and the trigger layer, the benefit of a reduction of relieving stress of the active layer provided by the trigger layer is not dependent upon the multiple layer structure as is evidenced by Kim. Thus, when one having ordinary skill in the art includes the trigger layer of Hiroshi in the structure of Yoon one would place the trigger layer in between the multiple quantum well layer and the n-type cladding layer of Yoon and, as no other layers exist in the Yoon structure between the multiple quantum well layer and the n-type cladding layer, the added trigger layer would directly contact the multiple quantum well layer.    
Regarding claim 6, Fig. 6 of Yoon teaches a method for manufacturing a nitride semiconductor light-emitting element, comprising: forming an n-type cladding layer (Item 105) comprising n-type (Paragraph 0037) AlGaN (Paragraph 0036) on a substrate (Item 101); and forming a multiple quantum well layer (Item 107; Paragraph 0040) comprising a barrier layer (Item 171) that comprises In.sub.aAl.sub.bGa.sub.(1-a-b)N (Paragraph 0040) and is located on the n-type cladding layer (Item 105) side.
Yoon does not teach forming a trigger layer to directly contact the multiple quantum well layer, which is located between the n-type cladding layer and the barrier layer and comprises Si, wherein a plurality of V-pits ending in the multiple quantum well are formed in the multiple quantum well layer.
Fig. 1 of Hiroshi teaches a nitride semiconductor light emitting element, comprising: an n-type cladding layer (Item 8) comprising n-type AlxGayInzN (0≤x≤1, 0≤y≤1, 0≤z≤1, x+y+z≠0) (Paragraph 0041); and a multiple quantum well layer (Item 14) comprising a barrier layer (Paragraph 0054-0055) that comprises AlxGayInzN (0≤x≤1, 0≤y≤1, 0≤z≤1, x+y+z≠0) (Paragraph 0056); where the nitride semiconductor light-emitting element further comprises a trigger layer (Item 10; Paragraph 0046) that is located between the n-type cladding layer (Item 8) and the barrier layer (Paragraph 0054-0055) and comprises Si (Paragraph 0046 where the layer is n-type doped and Paragraph 0042 where Si is the dopant applied to the n-type doped layers throughout the structure); wherein a plurality of v-pits (Paragraph 0050) starting from dislocations (Paragraph 0050 where the dislocations are threading dislocations) in the trigger layer (Item 10) and ending in the multiple quantum well layer (Item 14) are formed in the multiple quantum well layer (Item 14). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a trigger layer directly contacting (See Examiner’s note below)  the multiple quantum well which is located between the n-type cladding layer and the barrier layer and comprises Si, wherein a plurality of V-pits ending in the multiple quantum well are formed in the multiple quantum well layer the multiple quantum well layer because the trigger layer is known to start the generation of v-pits (Hiroshi Paragraph 0050) and generated v-pits are known to relieve stress at the active layer thereby reducing and/or suppressing reverse leakage current (Kim Paragraph 0054).  
Yoon does not explicitly teach where the barrier layer comprises AlGaN.
	However, Hiroshi further teaches where the amount of Al and In in the barrier layer is a result effective variable (Paragraph 0056 where the band gap energy is increased or decreased based on the amount of In and/or Al). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the concentration of Al and In in the barrier layer of Hiroshi such that the barrier layer comprises AlGaN and a desired band gap energy for the barrier layer is yielded because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
The combination of Yoon and Hiroshi does not explicitly teach where the plurality of V-pits start from dislocations in the n-type cladding layer nor formed in the n-type cladding layer nor where the trigger layer directly contacts the multiple quantum well layer and the n-type cladding layer.
Fig. 1 of Kim teaches, a nitride semiconductor light emitting element comprising an n-type cladding layer (Item 13), a v-pit trigger layer (Item 14) and a multiple quantum well layer (Item 15); where v-pits start from dislocations in an n-type cladding layer (Item 13) and are formed in the n-type cladding layer (Item 13), and where the trigger layer (Item 14) directly contacts the multiple quantum well layer (Item 15) and the n-type cladding layer (Item 13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the trigger layer directly contact the multiple quantum well layer and the n-type cladding layer, where the v-pits start from dislocations in the n-type cladding layer and are formed in the n-type cladding layer because the dislocation may be started in an underlayer below the n-type cladding layer and extend into the cladding layer due to the lattice mismatch between the underlayer and the layer on which the underlayer is grown (Kim Paragraph 0052) and the dislocation converts to the pit as the trigger layer grows (Kim Paragraph 0055). 
Yoon does not teach where the plurality of V-pits each have a thickness of 10 nm to 20 nm.
Dong teaches where the thickness of a v-pit in a nitride semiconductor light emitting element active layer is about 10-1000 nm (Paragraph 0023).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of v-pits each have a thickness of 10 nm to 20 nm because it improves the light emitting efficiency of the LED and “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” (MPEP 2144.05; See also In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
Further, the thickness of the v-pits is a result effective variable (Park Paragraph 0029 where the size of the v-pits may be controlled through the control of growth conditions for the second n-type semiconductor layer and the size of the v-pits may be proportional to the thickness of the second n-type semiconductor layer). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05).
Therefore, it would have been obvious to optimize the thickness of the v-pits such that the plurality of v-pits each have a thickness of 10 nm to 30 nm because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Examiner’s Note: The Examiner notes that while Hiroshi teaches an intervening multiple layer structure between the multiple quantum well and the trigger layer, the benefit of a reduction of relieving stress of the active layer provided by the trigger layer is not dependent upon the multiple layer structure as is evidenced by Kim. Thus, when one having ordinary skill in the art forms the trigger layer of Hiroshi in the structure of Yoon one would place the trigger layer in between the multiple quantum well layer and the n-type cladding layer of Yoon and, as no other layers exist in the Yoon structure between the multiple quantum well layer and the n-type cladding layer, the added trigger layer would directly contact the multiple quantum well layer.     
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2011/0133155) hereinafter “Yoon” in view of Hiroshi et al. (JP 2017-045787A) (Previously identified and supplied with IDS dated 03/13/2020) hereinafter “Hiroshi”, Kim et al. (US 2015/0060762) hereinafter “Kim”, Dong et al. (US 2016/0118540) hereinafter “Dong”, Park et al. (US 2018/0261724) hereinafter “Park” and Lehnhardt et al. (US 2020/0119228) hereinafter “Lehnhardt” and in further view of Inoue (US 2017/0186912) hereinafter “Inoue”.
Regarding claim 4, the combination of Yoon, Hiroshi, Kim, Dong, Park and Lehnhardt teaches all of the elements of the claimed invention as stated above.
Yoon does not teach where the plurality of v-pits each have a circular shape in a cross section perpendicular to the thickness direction of the nitride semiconductor light-emitting element.
However, Lehnhardt teaches where the shape of the v-pit is an inverted cone (Paragraph 0007) and thus the v-pit having a circular shape in a cross section perpendicular to the thickness direction of the nitride semiconductor light-emitting element (As a cone is known to have circular cross sectional shape). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the plurality of v-pits to each have a circular shape in a cross section perpendicular to the thickness direction of the nitride semiconductor light-emitting element because that shape is known to hinder, in a targeted manner, injection of positively charged charge carriers into the active zone via the main surface so that an injection of positively charged charge carriers into the active zone via the facets is promoted (Lehnhardt Abstract).
Hiroshi does not teach where the v-pits have a diameter of not more than 100 nm in a cross section perpendicular to the thickness direction of the nitride semiconductor light-emitting element. 
Inoue teaches where v-pits can have an upper width between 40 nm and 80 nm (Paragraphs 0091 and 0093).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the diameter of the v-pit be not more than 100 nm because when a v-pit has a diameter of 80 nm or less, a decrease in emission efficiency due to the formation of the v-pit structure can be prevented (Inoue Paragraph 0093).
Regarding claim 8, the combination of Yoon, Hiroshi, Kim, Dong, Park, Lehnhardt and Inoue teaches all of the elements of the claimed invention as stated above.
Yoon does not teach where the plurality of v-pits each have a circular shape in a cross section perpendicular to the thickness direction of the nitride semiconductor light-emitting element.
However, Lehnhardt teaches where the shape of the v-pit is an inverted cone (Paragraph 0007) and thus the v-pit having a circular shape in a cross section perpendicular to the thickness direction of the nitride semiconductor light-emitting element (As a cone is known to have circular cross sectional shape). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the plurality of v-pits to each have a circular shape in a cross section perpendicular to the thickness direction of the nitride semiconductor light-emitting element because that shape is known to hinder, in a targeted manner, injection of positively charged charge carriers into the active zone via the main surface so that an injection of positively charged charge carriers into the active zone via the facets is promoted (Lehnhardt Abstract).
Hiroshi does not teach where the v-pits have a diameter of not more than 100 nm in a cross section perpendicular to the thickness direction of the nitride semiconductor light-emitting element. 
Inoue teaches where v-pits can have an upper width between 40 nm and 80 nm (Paragraphs 0091 and 0093).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the diameter of the v-pit be not more than 100 nm because when a v-pit has a diameter of 80 nm or less, a decrease in emission efficiency due to the formation of the v-pit structure can be prevented (Inoue Paragraph 0093).
Claims 3, 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2011/0133155) hereinafter “Yoon” in view of Hiroshi et al. (JP 2017-045787A) (Previously identified and supplied with IDS dated 03/13/2020) hereinafter “Hiroshi”, Kim et al. (US 2015/0060762) hereinafter “Kim”, Dong et al. (US 2016/0118540) hereinafter “Dong” and Park et al. (US 2018/0261724) hereinafter “Park” and in further view of Lehnhardt (US 2020/0119228) hereinafter “Lehnhardt”.
Regarding claim 3, the combination of Yoon, Hiroshi, Kim, Dong and Park teaches all of the elements of the claimed invention as stated above.
Neither Yoon nor Hiroshi explicitly teaches where the plurality of v-pits each have a substantially inverted cone shape that extends in the thickness direction of the nitride semiconductor light emitting element.
	Lehnhardt teaches a nitride semiconductor light emitting element where v-pits are formed and where the v-pit has an inverted cone shape that extends in the thickness direction of the nitride semiconductor light emitting element (Paragraph 0007).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the plurality of v-pits each having a substantially inverted cone shape that extends in the thickness direction of the nitride semiconductor light emitting element because that shape is known to hinder, in a targeted manner, injection of positively charged charge carriers into the active zone via the main surface so that an injection of positively charged charge carriers into the active zone via the facets is promoted (Lehnhardt Abstract).
Regarding claim 7, the combination of Yoon, Hiroshi, Kim, Dong and Park teaches all of the elements of the claimed invention as stated above.
Yoon does not explicitly teach where the plurality of v-pits each have a substantially inverted cone shape that extends in the thickness direction of the nitride semiconductor light emitting element.
	Lehnhardt teaches a nitride semiconductor light emitting element where v-pits are formed and where the v-pit has an inverted cone shape that extends in the thickness direction of the nitride semiconductor light emitting element (Paragraph 0007).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the plurality of v-pits each having a substantially inverted cone shape that extends in the thickness direction of the nitride semiconductor light emitting element because that shape is known to hinder, in a targeted manner, injection of positively charged charge carriers into the active zone via the main surface so that an injection of positively charged charge carriers into the active zone via the facets is promoted (Lehnhardt Abstract).
Regarding claim 10, the combination of Yoon, Hiroshi, Kim, Dong and Park teaches all of the elements of the claimed invention as stated above except where a Si concentration in the trigger layer is 5.0x109 to 5.0x1010 times the density of the dislocations in the n-type cladding layer.
However, Lehnhardt teaches where the concentration of dopants in a trigger layer is a result effective variable (Paragraph 0041 where adjusting the concentration of dopants in a layer in which the dislocation is generated causes desired mechanical stresses which result in the dislocations which propagate and form v-pits). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the concentration of Si in the trigger layer such that the Si concentration in the trigger layer is 5.0x109 to 5.0x1010 times the density of the dislocations in the n-type cladding layer  because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 11, the combination of Yoon, Hiroshi, Kim, Dong and Park teaches all of the elements of the claimed invention as stated above except where a Si concentration in the trigger layer is 5.0x109 to 5.0x1010 times the density of the dislocations in the n-type cladding layer.
However, Lehnhardt teaches where the concentration of dopants in a trigger layer is a result effective variable (Paragraph 0041 where adjusting the concentration of dopants in a layer in which the dislocation is generated causes desired mechanical stresses which result in the dislocations which propagate and form v-pits). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the concentration of Si in the trigger layer such that the Si concentration in the trigger layer is 5.0x109 to 5.0x1010 times the density of the dislocations in the n-type cladding layer  because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Response to Arguments
Applicant’s arguments, see Applicant’s REMARKS, filed 03/08/2022, with respect to the Gomez-Iglesias reference relied upon in the previous rejection(s) of claim(s) 1 and 6 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dong.
Applicant's arguments filed 03/08/2022, with respect to the Park reference, have been fully considered but are not persuasive.
The Applicant argues that Park does not teach that the thickness of the V-pits is a result-effective variable. The Examiner disagrees. 
While the Applicant acknowledges that the Park reference in Paragraph 0029 teaches that the size and density of v-pits may be controlled through growth conditions, the Applicant argues that there is no teaching that by “size” Park is referring to the thickness. While the Examiner acknowledges that Park does not explicitly teach that the thickness of the v-pit is controlled by growth conditions, the Examiner avers that one having ordinary skill in the art would understand from the teaching in Park that the thickness is one component of size such that one having ordinary skill in the art would understand from the teaching in Park that the thickness of a v-pit may be controlled through growth conditions. The Examiner’s understanding is based upon Paragraph 0034 of Park where Park states “As a result, the size of the V-pit (α) formed in the second n-type semiconductor layer 230 can be increased. The thickness of the V-pit (α) can increase in proportion to the thickness of the super-lattice layer 300 and the diameter of the V-pit (α) can also increase in proportion to the increase in thickness thereof”. One having ordinary skill in the art would understand from this teaching that the thickness and diameter of the v-pit are components of the size of the v-pit such that the explicit teaching in paragraph 0029 of size being controlled through the control of growth conditions refers to either of the thickness and diameter of the v-pit. Thus, the Examiner does not find the Applicant’s arguments persuasive and continues to rely on Park to show that the thickness of a v-pit is a result effective variable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Eric Ashbahian whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC K ASHBAHIAN/
Examiner, Art Unit 2891